OPINION ON REHEARING
The opinion of the court was delivered by
Thiele, J.:
Upon the original submission of this appeal, an opinion was prepared and filed in which we affirmed the rulings of the trial court of which the appellant complained. The opinion appears in 161 Kan. 582, 170 P. 2d 827. Appellant’s motion for a rehearing was granted and the appeal has been reargued.
Upon consideration, it appears that no contentions or arguments are now made which did not receive our attention after the original submission and which were not treated in our original opinion. We conclude that we should adhere to that opinion, and it is so ordered.